Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 3, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145658 & (67)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PHILLIP M. CLOHSET, as Personal                                                                        David F. Viviano,
  Representative of the Estates of                                                                                   Justices
  CLARENCE G. CLOHSET and
  VIRGINIA C. CLOHSET,
               Plaintiff-Appellee,
  v                                                                SC: 145658
                                                                   COA: 301681
                                                                   Oakland CC: 2009-105692-CZ
  NO NAME CORPORATION and the
  Estate of WALTER A. GOODMAN,
              Defendants-Appellees,
  and
  GERALDINE K. GOODMAN,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the May 15, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for reconsideration in light of MCL
  600.5739(1) and MCR 4.201(G)(2)(b). The motion to append an additional exhibit or for
  peremptory reversal is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 3, 2013
         h0626
                                                                              Clerk